Samuel L. Eilers
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: samuel_eilers@fd.org



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA                       Case No. 3:20-cr-00002-JMK-DMS
                                Plaintiff,      NOTICE OF INTENT TO CHANGE
                                                PLEA
                 vs.
 NATHAN CONNER,
                                Defendant.


        PLEASE TAKE NOTICE that Defendant Nathan Conner intends to change his plea

to guilty pursuant to a plea agreement. The purpose of filing this Notice of Intent to Change

Plea is to comply with the U.S. Attorney Office’s COVID-19 variance policy timeframe

requirements, which mandates that this Notice be filed by October 2, 2020.

        Defense counsel will file a Supplemental Notice with this Court by October 9, 2020,

with additional details. Until that time, no court action is necessary.

        DATED at Anchorage, Alaska this 2nd day of October, 2020.

                                               Respectfully submitted,

                                               /s/ Samuel L. Eilers
                                               Samuel L. Eilers
                                               Assistant Federal Defender
                                               Counsel for Nathan Conner




       Case 3:20-cr-00002-JMK-DMS Document 27 Filed 10/02/20 Page 1 of 2
                   Certificate of Service:
I, Samuel L. Eilers, hereby certify that I electronically filed
the foregoing and any attachments with the Clerk of Court
for the United States District Court for the District of
Alaska by using the district’s CM/ECF system on October
2, 2020. All participants in this case are registered
CM/ECF users and will be served by the district’s CM/ECF
system.
/s/ Samuel L. Eilers




United States v. Nathan Conner
Case No. 3:20-cr-00002-JMK-DMS                                              Page 2



        Case 3:20-cr-00002-JMK-DMS Document 27 Filed 10/02/20 Page 2 of 2
